Citation Nr: 1020890	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-26 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at 
Champlain Valley Physicians Hospital Medical Center on 
October 10, 2007. 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 administrative decision 
issued by the Department of Veterans Affairs (VA) Medical 
Center in Canandaigua, New York, which denied entitlement to 
the benefit currently sought on appeal.

In December 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
copy of the hearing transcript is of record and has been 
reviewed.     


FINDINGS OF FACT

1.  The Veteran is service-connected for peripheral 
neuropathy of the left lower extremity, rated as 40 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated as 40 percent disabling; peripheral 
neuropathy of the left upper extremity, rated as 20 percent 
disabling; peripheral neuropathy of the right upper 
extremity, rated as 20 percent disabling; and type II 
diabetes mellitus, rated as 10 percent disabling; for a 
combined disability rating of 90 percent disabling.  He is 
also in receipt of a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities, effective February 13, 2007.

2.  Payment or reimbursement of the cost of the private 
medical treatment received on October 10, 2007, was not 
authorized in advance by VA.

3.  The non-VA medical treatment at Champlain Valley 
Physicians Hospital Medical Center for a toe sore on October 
10, 2007, was emergent treatment for a service-connected 
disability such that delay would have been hazardous to the 
Veteran's life or health.


4.  VA or other federal facilities were not feasibly 
available to the Veteran on October 10, 2007, as the nearest 
VA facility had refused treatment to him and all other VA 
facilities were at least 100 miles away.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for payment or reimbursement for medical services 
provided by Champlain Valley Physicians Hospital Medical 
Center on October 10, 2007, have been met.  38 U.S.C.A. 
§§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.52, 17.1000-17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefit sought 
on appeal, specifically entitlement to payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment at Champlain Valley Physicians Hospital 
Medical Center on October 10, 2007.  As such, no discussion 
of VA's duty to notify or assist is necessary.

The Veteran seeks payment or reimbursement for medical 
services provided for complaints of a possibly infected toe 
sore in a non-VA facility (Champlain Valley Physicians 
Hospital Medical Center) on October 10, 2007.  

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2009).  Here, the Veteran's treatment at the non-VA 
facility was not authorized in advance.  Although the Veteran 
claims that he and his daughter contacted the Plattsburgh VA 
Clinic for treatment of the Veteran's toe sore prior to 
treatment at a non-VA facility and were informed to seek 
treatment at Champlain Valley Physicians Hospital Medical 
Center emergency department (see Veteran's Type-Written 
Statement (Notice of Disagreement), received July 2008; 
"Appeal to the Board," VA Form 9 (Substantive Appeal), 
received October 2008; December 2009 Board Hearing 
Transcript), there is no indication that pre-authorization 
for this treatment was granted.  However, the outcome of this 
appeal is still favorable to the Veteran as the evidence of 
record reveals that the Veteran sought treatment for a 
service-connected disability, the non-VA treatment was of an 
emergent nature, and a VA or other Federal facility was not 
feasibly available.
 
Congress has authorized the reimbursement or payment for 
unauthorized emergency medical treatment of Veterans, under 
two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been 
granted service connection for at least one disability at the 
time they sought treatment or who were participants in a 
vocational rehabilitation program.  In this case, the Veteran 
is service-connected for peripheral neuropathy of the left 
lower extremity, rated as 40 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 40 percent 
disabling; peripheral neuropathy of the left upper extremity, 
rated as 20 percent disabling; peripheral neuropathy of the 
right upper extremity, rated as 20 percent disabling; and 
type II diabetes mellitus, rated as 10 percent disabling; for 
a combined disability rating of 90 percent disabling.  He is 
also in receipt of a TDIU due to his service-connected 
disabilities, effective February 13, 2007.  As such, 38 
U.S.C.A. § 1728 is applicable in this case, and no further 
discussion of payment under 38 U.S.C.A. § 1725 (which governs 
payment where a Veteran has not been granted service 
connection for the disorder treated or is not in receipt of 
total compensation) is necessary.  
 
Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may 
reimburse Veterans for unauthorized medical expenses incurred 
in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

In this case, as noted, the Veteran is service-connected for 
peripheral neuropathy of the left lower extremity, rated as 
40 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 40 percent disabling; peripheral 
neuropathy of the left upper extremity, rated as 20 percent 
disabling; peripheral neuropathy of the right upper 
extremity, rated as 20 percent disabling; and type II 
diabetes mellitus, rated as 10 percent disabling; for a 
combined disability rating of 90 percent disabling.  He is 
also in receipt of a TDIU due to his service-connected 
disabilities, effective February 13, 2007.  The Veteran 
sought treatment at the non-VA facility for a toe sore which 
he believed was life-threatening in light of his service-
connected diabetic peripheral neuropathy.  Hence, the 
threshold requirement is met.  See 38 C.F.R. § 17.120(a).

With regard to whether treatment was sought in a medical 
emergency, review of the evidence of record reveals that on 
October 10, 2007, the Veteran was treated at Champlain Valley 
Physicians Hospital Medical Center for complaints of a 
possibly infected toe sore.  The Veteran contends that while 
he was visiting his daughter in Wilmington, New York, he had 
a toe sore that could be infected or life-threatening in 
light of his service-connected diabetic peripheral 
neuropathy; he and his daughter contacted the VA Clinic in 
Plattsburgh, New York, to receive treatment; and the 
Plattsburgh VA Clinic informed him to seek treatment at 
Champlain Valley Physicians Hospital Medical Center emergency 
department.  See Veteran's Type-Written Statement (Notice of 
Disagreement), received July 2008; "Appeal to the Board," 
VA Form 9 (Substantive Appeal), received October 2008; 
December 2009 Board Hearing Transcript.    

During the December 2009 Board hearing, the Veteran testified 
that he is a diabetic with peripheral neuropathy, noticed a 
sore on his toe while visiting his daughter in New York, 
believed his toe may be infected, and feared that if he did 
not seek immediate treatment the infection would be life-
threatening. 

In light of the Veteran's belief and fear that his toe sore 
was life-threatening, which the Board finds credible and 
consistent with the described circumstances, the Board finds 
that the treatment at Champlain Valley Physicians Hospital 
Medical Center for a toe sore on October 10, 2007, was 
emergent treatment such that delay would have been hazardous 
to the Veteran's life or health.  Hence, the second 
requirement of the claim is met.  See 38 C.F.R. § 17.120(b).

With regard to the provisions of 38 C.F.R. § 17.120(c), the 
Board notes that the Canandaigua VAMC denied the Veteran's 
claim because VA facilities were feasibly available to the 
Veteran.  However, during the Veteran's December 2009 
hearing, he testified that he and his daughter contacted the 
Plattsburgh VA Clinic (the nearest VA facility to Wilmington, 
New York) to receive treatment for his toe sore, but the 
Plattsburgh VA Clinic refused to treat him because he was not 
a registered patient at the facility and informed him to seek 
treatment at Champlain Valley Physicians Hospital Medical 
Center emergency department.  See December 2009 Board Hearing 
Transcript.  See also Veteran's Type-Written Statement 
(Notice of Disagreement), received July 2008; "Appeal to the 
Board," VA Form 9 (Substantive Appeal), received October 
2008.  The Veteran also stated that that the next closest VA 
facility was over 100 miles away in Albany, New York.  In 
this regard, the Board notes that the closest VA facility to 
Wilmington, New York, is the Plattsburgh VA Clinic, located 
about 37 miles away, and the next closest VA facility was the 
Albany VAMC, located about 140 miles away.  Champlain Valley 
Physicians Hospital Medical Center is located about 37 miles 
from Wilmington.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In light of the evidence of 
record which reveals that the Veteran was refused treatment 
at the nearest VA facility and the next nearest facility was 
located over 100 miles away, the Board finds that a VA or 
other Federal facility was not feasibly available.  See 38 
C.F.R. § 17.120(c).

In all, given the totality of the evidence, to include the 
Veteran's December 2009 testimony during the Board hearing, 
and resolving all reasonable doubt in his favor, the Board 
finds that the criteria for payment or reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment at Champlain Valley Physicians Hospital Medical 
Center on October 10, 2007, are met.  See 38 U.S.C.A. §§ 
1728, 5107; 38 C.F.R. §§ 3.102, 17.52, 17.1000-17.1002; 
Gilbert, supra.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at 
Champlain Valley Physicians Hospital Medical Center on 
October 10, 2007, is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


